Citation Nr: 0811123	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for 
hypertension arises from an April 2003 RO rating decision.  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.

The issue of entitlement to TDIU arises originally from a 
June 2005 RO rating decision.  In the June 2005 rating 
decision, which addressed 9 other issues of service 
connection and disability ratings, the RO included a 
consideration of whether the veteran was entitled to TDIU; 
the RO denied entitlement to TDIU.  The veteran then 
submitted paperwork advancing his contention of entitlement 
to TDIU in October 2005.  In a June 2006 rating decision, the 
RO again denied entitlement to TDIU.  A notice of 
disagreement on this issue was received in June 2006, a 
statement of the case on this matter was issued in July 2006, 
and a substantive appeal was received in August 2006.

The Board notes that a November 1986 RO rating decision 
denied entitlement to service connection for hypertension; 
the veteran's claim at that time advanced a theory of direct 
service connection or service connection due to Agent Orange 
exposure.  Since that time, the veteran has been diagnosed 
with and service-connected for diabetes mellitus, and he 
currently claims entitlement to service connected for 
hypertension primarily on the theory that it has been 
aggravated by his diabetes.  The current claim for service 
connection for hypertension is, thus, under a new theory of 
entitlement; therefore, it is unnecessary to determine 
whether new and material evidence has been received to reopen 
the claim, and the Board will address this issue on the 
merits.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise shown to be causally related to the 
veteran's service; additionally, the veteran's current 
hypertension was not caused by nor aggravated by the 
veteran's service-connected diabetes mellitus, nor is 
hypertension shown to be caused by or aggravated by any 
service-connected disability.

2.  The veteran's service-connected disabilities, with a 
current combined rating of 90 percent disabling, result in a 
disability picture which more nearly approximates an 
inability to obtain or retain substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has hypertension been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5107 (West 2000 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.15, 4.16, 
4.18, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Preliminarily, with regard to the veteran's claim of 
entitlement to TDIU, there is no need to undertake any review 
of compliance with the VCAA and implementing regulations in 
this case since there is no detriment to the veteran as a 
result of any VCAA deficiency in view of the fact that the 
full benefit sought by the veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

With reference to the veteran's claim of entitlement to 
service connection for hypertension, after reviewing the 
claims folder, the Board finds that the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefit currently 
sought.  In a letter sent in August 2002, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the August 2002 letter was sent 
to the appellant prior to the April 2003 rating decision 
giving rise to the current appeal.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the August 2002 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
November 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
the etiology of his hypertension in connection with this 
appeal; a VA examination report dated April 2005 and follow-
up clarifying reports dated May 2005 and June 2005 are of 
record; another pertinent VA examination report is of record 
from January 2006.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

Service Connection for Hypertension

The veteran is seeking entitlement to service connection for 
hypertension.  The veteran has specifically claimed that his 
hypertension was caused by or aggravated by his service-
connected diabetes mellitus.  Service connection is in effect 
for diabetes mellitus, effective from June 2002.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet.App. 181 (1992); Wilson v. Derwinski, 2 
Vet.App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The Board notes that the service medical records do not 
reflect any diagnosis of or symptomatology related to 
hypertension.  On separation examination in February 1972, no 
defects or diagnoses were noted.  His blood pressure reading 
was 120/82.

The veteran was afforded a VA fee-basis examination in April 
2005 which evaluated the effects of his diabetes mellitus, 
including in connection with any relationship to causing or 
aggravating hypertension.  The April 2005 VA examination 
report shows that the veteran's blood pressure was recorded 
as "120/80, 120/88, 120/90" during the examination.  The 
examiner's thorough inspection of the veteran, including 
appropriate diagnostic studies, is documented over the 
several pages of the report.  The examining physician's 
analysis included a discussion that the veteran's "diabetes 
mellitus was diagnosed three years [a]go but he has been 
symptomatic at least the past five years...."  Even accounting 
for this, however, the examiner was compelled to conclude 
that the veteran's hypertension was not caused by the 
diabetes mellitus: "He has been on treatment for 
hypertension for the past 25 years so it is not likely that 
it is caused by diabetes mellitus."  Thus, the examiner has 
presented a persuasive rationale for drawing the medical 
conclusion that the veteran's current hypertension was not 
caused by his service-connected diabetes mellitus; the Board 
therefore views this medical opinion as probative competent 
medical evidence weighing against a finding that diabetes 
mellitus caused the veteran's hypertension.

Although the April 2005 VA fee-basis examination report did 
not originally offer a clear discussion addressing whether 
the veteran's hypertension has been permanently aggravated by 
his diabetes mellitus, a May 2005 supplemental statement and 
a June 2005 addendum from the examiner offer clarifying 
discussion pertinent to this question.  In this regard, the 
May 2005 supplement stated that "Whether the veteran has 
non-diabetic condition aggravated by diabetes mellitus, I 
cannot answer this question without speculating."  In the 
context of the fact that the examiner addressed hypertension 
in the primary report as disability expressly not caused by 
diabetes mellitus, the May 2005 supplemental statement 
indicates that there is no basis for determining that the 
hypertension (a non-diabetic condition) has been aggravated 
by diabetes mellitus without resorting to speculation.  The 
examiner offers a more definitive statement on this point, in 
the June 2005 addendum report.  The June 2005 addendum 
explains that there is a clinical basis for finding that 
veteran's heart disease has been caused by the veteran's 
diabetes, but that there is no clinical basis for finding 
aggravation of any pathology not caused by the diabetes.  The 
examiner states, with emphasis, "there are no non-diabetic 
conditions that are aggravated by the diabetes."  

The Board has considered the April 2005 VA fee-basis 
examination report, together with the May and June 2005 
follow-ups, very carefully with regard to the medical 
conclusions pertinent to this appeal.  In the Board's view, 
the medical analysis offered by the doctor competently and 
probatively weighs against the veteran's claim with regard to 
both a theory that hypertension was caused by diabetes 
mellitus or a theory that hypertension was aggravated by 
diabetes mellitus.  The analysis offered expressly 
contemplates the veteran's hypertension pathology in 
analyzing the veteran's diabetes mellitus pathology.  There 
is an unmistakable conclusion, complete with an explained 
medical rationale, finding that the hypertension is not a 
result of the diabetes mellitus.

The May 2005 and June 2005 medical statements following from 
the April 2005 VA fee-basis examination, do not expressly 
refer to hypertension as clearly as the original April 2005 
report does.  The May and June statements indicate that the 
there is no medical basis for finding that any "non-diabetic 
condition" has been aggravated by diabetes.  This has led 
the Board to take care in considering whether the doctor has 
categorized hypertension as a diabetic condition or not.  The 
Board notes that the April 2005 discussion finding that 
hypertension was not caused by diabetes mellitus is stated 
immediately after a discussion of diagnoses associated with 
the diabetes mellitus pathology; this strongly suggests that 
the doctor considered hypertension to be a non-diabetic 
condition.  The Board can find no suggestion, in any of the 
reports associated with the April 2005 examination, that the 
doctor ever considered the veteran's hypertension to be a 
diabetic condition.  Thus, in the Board's view, the only 
reasonable interpretation of the doctor's findings, clarified 
in two follow-ups to the original report, is that no non-
diabetic condition, including hypertension, has been 
aggravated by the diabetes mellitus.  

The doctor has discussed the diagnoses that may be causally 
linked to the diabetes mellitus, and these include the 
veteran's heart condition (discussed in the June 2005 
addendum), peripheral neuropathy, and visual impairment (both 
discussed in the April 2005 report).  The doctor's discussion 
expresses that the veteran's diabetes pathology does not 
aggravate any diagnosis which has not been otherwise 
etiologically attributed to diabetes, including hypertension.  
The Board finds that no useful purpose would be served by 
delaying appellate review to seek a fourth statement from 
this doctor to further clarify his statements.

In January 2006, the veteran was afforded another VA fee-
basis examination with another doctor which yielded pertinent 
findings regarding this issue on appeal.  In this regard, the 
report reflects that the examiner conducting a thorough 
interview and physical examination of the veteran.  The 
examiner confirmed the diagnosis of diabetes mellitus and 
expressly found related conditions of erectile dysfunction, 
peripheral neuropathy, and arteriosclerotic heart disease.  
Significantly, the examiner states that "There are no non-
diabetic conditions that are aggravated by diabetes."  
Further, the examiner explains that the hypertension is not 
causally related to the diabetes: "The veteran's 
hypertensive condition is less likely a result of diabetes 
mellitus because the diagnosis of hypertension preceded the 
diagnosis of diabetes and there is no clinical evidence of 
renal complications."  The Board considers this examination 
report, with its clear medical opinion and rationale, to be 
highly probative evidence weighing against the veteran's 
claim.  Significantly, the January 2006 report's rationale 
adds to the rationale provided in the April 2005 report: the 
January 2006 report indicates that the absence of renal 
complications is medically significant in determining that 
the veteran's diabetes is not causing hypertension.

There is no medical evidence of record to support the 
veteran's contention that his hypertension is due to or 
aggravated by his diabetes mellitus.  The April 2005 VA 
examiner and the January 2006 VA examiner both opined that 
the veteran's hypertension was not caused by his diabetes 
mellitus and is not aggravated by his diabetes mellitus.  The 
Board accepts these opinions as being the most probative 
medical evidence on the subject in this case, as they were 
based on thorough examinations, and rationales were provided 
for the opinions.  See Boggs v. West, 11 Vet.App. 334, 343 
(1998).  Given the depth of the examination reports 
(including the follow-ups to the April 2005 report), the 
Board finds the examiners' findings to be probative and 
material to the veteran's claim.  See Owens v. Brown, 7 
Vet.App. 429, 433 (1995).  Moreover, there is no competent 
medical opinion to the contrary with regard to the etiology 
of his hypertension.

The Board has reviewed the outpatient treatment reports of 
record, both from VA and from private providers, but finds 
that the etiology opinions contained in the April 2005 VA 
examination report (including its follow-ups) and the January 
2006 VA examination report present the most probative 
evidence of record regarding this appeal.  No other medical 
record directly addresses the essential questions of the 
etiology of the veteran's hypertension.  The Board notes that 
VA treatment records from April 1985 diagnose hypertension 
with a history dating back to 1980, and medication dating 
back to 1982; the record reflects that this predates the 
veteran's diabetes diagnosis by approximately 20 years.  The 
veteran does not dispute this chronology, including as 
reflected by his report of his history to the April 2005 VA 
examiner.  The Board acknowledges that outpatient records 
contain references to treatment for hypertension and recorded 
blood pressure data from various dates during different 
phases of medication and treatment through the present time.  
The Board also acknowledges the veteran's assertion, 
indicated in his March 2004 substantive appeal, that 
aggravation of his hypertension is manifested by the need to 
increase his medication dosage to control his blood pressure.  
The Board is not competent to draw its own medical 
conclusions based upon the available blood pressure data, 
medication notes, and the veteran's assertions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In any event, the critical 
question in this case is not whether the veteran's 
hypertension has worsened, but whether it has been aggravated 
by his diabetes.  The April 2005 VA examination report with 
its follow-ups, in addition to the January 2006 VA 
examination report, present competent medical evidence that 
the veteran's hypertension is neither caused by nor 
clinically aggravated by his diabetes; there is no finding in 
any other medical evidence which contradicts these competent 
medical opinions.

There is otherwise no evidence of record, other than the 
veteran's contentions, that his hypertension is related to 
his service-connected diabetes mellitus.  As the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In summary, there is no medical evidence to support the 
veteran's contention that his hypertension is due to or 
aggravated by his service-connected diabetes mellitus.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet.App. 49 (1991).

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet.App. 116, 118 
(1994).  

The veteran is service connected for post traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; 
peripheral neuropathy, right upper extremity associated with 
diabetes mellitus, evaluated as 30 percent disabling; 
diabetes mellitus (presumptively herbicide related), 
evaluated as 20 percent disabling; peripheral neuropathy, 
left upper extremity associated with diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy, 
right lower extremity associated with diabetes mellitus, 
evaluated as 10 percent disabling; peripheral neuropathy, 
left lower extremity associated with diabetes mellitus, 
evaluated as 10 percent disabling; arteriosclerotic heart 
disease associated with diabetes mellitus, currently 
evaluated as 10 percent disabling; and erectile dysfunction 
associated with diabetes mellitus, evaluated as 
noncompensable.  A bilateral factor of 5.5 percent is 
applicable in regard to the veteran's ratings under 
Diagnostic Codes 8515 and 8520.  As indicated in the 
veteran's October 2007 rating reduction for his heart disease 
(from 60 to 10 percent), his combined rating currently 
remains at 90 percent despite that rating reduction.  See 38 
C.F.R. § 4.25.  Thus, given that the veteran has one service-
connected disability rated over 40 percent and his combined 
rating is over 70 percent, the veteran does meet the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.

The veteran is currently assigned disability ratings with a 
combined rating of 90 percent.  This in itself is indicative 
of significant disability.  The Board's review of the claims-
file, there appears to be no comprehensive medical opinion 
clearly evaluating the veteran's employability in light of 
the aggregate impact of his various service-connected 
disabilities.  The Board notes that an August 2007 VA 
psychiatric examination, addressing only the veteran's 
disability from service-connected PTSD, indicates that the 
veteran was clinically found to "have occasional difficulty 
performing activities of daily living" and "has problems 
establishing and maintaining work relationships."  The 
report further indicates that the veteran's service-connected 
PTSD manifests in "problems with co-workers and 
supervisors."  Additionally, the August 2007 report includes 
a clinical finding that the veteran "has some difficulty 
with complex (two to three-step) commands."  Thus, there is 
competent evidence showing some notable limitation in the 
veteran's psychiatric suitability for employment due to 
service-connected PTSD.

The Board also notes that there is competent medical evidence 
suggesting that the veteran's physical suitability for 
employment appears to have been notably diminished by his 
service-connected diabetes pathology.  The April 2005 VA fee-
basis examination report remarks that "The claimant will 
have difficulty with prolonged walking and should change 
positions slowly because of his peripheral neuropathy."  The 
January 2006 VA fee-basis examination report remarks that 
"With respect to the diabetic condition, the veteran should 
avoid performing strenuous physical activity, especially when 
fasting, to prevent hypoglycemia."

The record reflects that the veteran was most recently 
employed in 2002, including as reported by the veteran in 
October 2005.  The Board has also considered the lay 
testimony submitted by family members.  The probative value 
of this evidence may be limited to an extent as the family 
members lack the medical expertise to competently attribute 
any particular deficits of employability to the veteran's 
service-connected disabilities.  However, the lay accounts 
are informative in this case.  A December 2005 statement from 
one of the veteran's sons indicates that the quantity of 
doctor's appointments the veteran requires precludes the 
possibility of gainful employment.  This statement does not 
appear to be clearly contradicted by a broad review of the 
claims-folder and consideration of the veteran's numerous 
manifestations of service connected disabilities.  Other lay 
statements submitted, also dated December 2005, describe 
significantly disruptive dizzy-spells and falling associated 
with the veteran's diabetic complications, as well as some 
additional accounts of the veteran's psychiatric symptoms 
associated with his PTSD.  The Board finds the lay testimony 
in this case to be reasonably consistent with the objective 
evidence of record, and the Board finds the statements of the 
veteran and his family to be credible.

The veteran's October 2005 claim indicates that he has had 3 
years of college education.  The Board acknowledges that 
there is no clear medical evidence which plainly demonstrates 
that any service connected disability individually renders 
the veteran unemployable for jobs consistent with his level 
of education.  Furthermore, the Board acknowledges that there 
is no clear medical opinion of record which assesses the 
veteran's employability in the context of the combined 
aggregate of his service connected disabilities.  However, 
the veteran already has a demonstrated 90 percent combined 
rating for service-connected disabilities.  There is 
persuasive medical evidence that his service-connected 
psychiatric disability presents significant difficulty to the 
veteran's mental functioning in a workplace environment, and 
the medical evidence documents a service-connected diabetes 
pathology which significantly limits the veteran's physical 
capacities.  Rather than remand this case for further 
development of the medical evidence in this regard, the Board 
believes that there is sufficient evidence supporting the 
veteran's claim for TDIU that, resolving reasonable doubt in 
favor of the veteran, a grant of the appeal is warranted 
under these circumstances.

After reviewing the documented findings regarding the 
severity of the service-connected disabilities, the Board 
believes that the veteran would have a difficult time 
securing and following substantially gainful employment due 
to both psychiatric and physical limitations.  Granted the 
veteran has other nonservice-connected disabilities which no 
doubt also result in impairment.  However, the Board believes 
that an individual with the veteran's particular combination 
of disabilities, education, and work experience would be 
unable to follow a substantially gainful employment even if 
he or she were otherwise in good health.




ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes, is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


